--------------------------------------------------------------------------------

(English Translation)

Haolai BWA Information Technology
(Shanghai) Co. Ltd.

Equity Joint Venture Contract

Between

Shanghai Haolai Computer Information Technology Co., Ltd

And

BroadWebAsia, Inc.
 

 

--------------------------------------------------------------------------------



Table of Contents

Chapter 1 General Provisions     Chapter 2 Joint Venture     Chapter 3
Establishment of Joint Venture Company     Chapter 4 Scope and Achievements    
Chapter 5 Total Amount of Investment and the registered Capital     Chapter 6
Responsibilities     Chapter 7 Board of Directors     Chapter 8 Business
Management Office     Chapter 9 Equipment Purchase     Chapter 10 Labor
Management     Chapter 11 Labor Union     Chapter 12 Tax, Finance and Audit    
Chapter 13 Duration of Joint Venture Company     Chapter 14 The Disposal of
Assets After the Expiration of the Duration     Chapter 15 The Amendment,
Alteration and Discharge of the Contract     Chapter 16 Liabilities for Breach
of Contract     Chapter 17 Force Majeure     Chapter 18 Governing Law    
Chapter 19 Settlement of Disputes     Chapter 20 Effectiveness and Miscellaneous

2

--------------------------------------------------------------------------------

Chapter 1 General Provisions

In accordance with the "Law of the People’s Republic of China on Chinese-foreign
Equity Joint Venture", Shanghai Haolai Computer Information Technology Co., Ltd
and BroadWebAsia, Inc., on the basis of the principle of equity and mutual
benefit and through friendly consultations, agree to establish a joint venture
enterprise in China.

Chapter 2 Joint Venture

Article 1     Parties of this contract are as follows:

Party A: Shen Dehua
Nationality: China
Address: Room 402, No. 8, Lane 261, Guan Shengyuan Road, Shanghai, China
ID number: 310104195408264859

Party B: BroadWebAsia, Inc.
Nationality: USA
Registered address: 9255 Sunset Blvd., Suite 1010 Los Angeles, California 90025
USA
Registered number: 685749

Chapter 3 Establishment of the Joint Venture Company

Article 2     In accordance with the "Law of the People’s Republic of China on
Chinese-foreign Equity Joint Venture", Party A and Party B reach an agreement on
the foundation of the joint venture company, Haolai BWA Computer Information
Technology (Shanghai ) Co., Ltd. (hereinafter referred to as EJV company)

Article 3     The name of the company: 上海好莱计算机信息技术有限公司
English name: Haolai BWA Computer Information Technology (Shanghai ) Co., Ltd.
Legal address: Room 2288, No. 4022, Xinjie Road, Zhuhang County, Jinshan
District, Shanghai.

Article 4     All the activity of the EJV company shall be subject to the
relevant laws and regulations of People’s Republic of China.

Article 5     The organization form of the EJV company is a limited liability
company. Each party is liable to the EJV company within the limit of the capital
subscribed by it. The profit, risks and losses of the EJV company shall be
shared by the parties in proportion to their contributions of the registered
capital.

3



--------------------------------------------------------------------------------

Chapter 4 Scope and Achievements

Article 6     The aim of the EJV is, by the using of advanced network technology
and abundant capital to develop the international market and enforce economic
cooperation, in order to create favorable social and economic efficiency.

Article 7     The scope of the company includes technical service of computer
network, digital, computer and communication, technology development, computer
service, network installment, website build.

Chapter 5 Total Amount of Investment and Registered Capital

Article 8     The total amount of the EJV company is RMB 5.8 million.

Article 9     Party A and Party B contribute RMB 4.12 million as registered
capital. Foreign shareholders’ required contribution shall be paid with the
equivalent amount in dollars. The exchange rate of RMB & USD will be converted
according to the foreign exchange quote price of that day, which is issued by
State Administrative of Foreign Exchange.

Article 10     The specific contribution and shares proportion of each party
shall be subject to "Capital and Stock Expansion Contract of Shanghai Haolai
Computer Information Technology Co., Ltd." executed by both Party.

Article 11     Any party desires to transfer its whole or part of contribution,
shall be agreed by other party herein and approved by relevant authority. When
one party transfer whole or part of its contribution, the other party has the
priority of purchase.

Chapter 6 Responsibilities

Article 12     Party A and Party B shall be respectively responsible for the
following matters:

Responsibilities of Party A:

(1) Handle of applications for approval, register, business license and other
matters;
(2) Organize the design and produce of EJV company’s factory and other
construction;
(3) Assist EJV company in employment of personnel and technical staff and other
needed talents;
(4) Assist foreign employees in applying visa, employment license and travel
procedure;
(5) Deal with other matters assigned by EJV company.

4

--------------------------------------------------------------------------------

Responsibilities of Party B:

Deal with other matters assigned by EJV company.

Chapter 7 Board of Directors

Article 13     The date of registration of the EJV company shall be the date of
the establishment of the Board of Directors.

Article 14     The Board of Directors is composed of three directors, among
which, two shall be appointed by Party A and one shall be appointed by Party B.
Chairman of the board shall be elected by the Board of Directors.

Article 15     The highest authority of the EJV company shall be its board of
directors. It shall decide all major issues. For the following issues, decisions
can only be make if agreed by all the directors:

(1) deciding operation plans and investment proposal;
(2) making annual financial budget plan and final accounts;
(3) making distribution plan of annual profits and plan on loss remedy;
(4) making plans of increase or decrease registered capital;
(5) making plans of company’s merger or division, change or dissolution;
(6) deciding the establishment of internal management office;
(7) making and amending company’s management system and articles of association;
(8) deciding the engagement of general manager, deputy general manager and
financial principal and their treatments;
(9) deciding and approving the important reports submitted by the general
manager;
(10) discussing issues of changing company’s name and symbol;
(11) being in charge of expiration of the company and the liquidation matters
upon the expiration of the EJV company;
(12) making standard of employee’s salary, salary form, bonus and allowance;
(13) deciding the proportion of reserve funds, bonuses and welfare funds for
staff and workers and expansion funds for the company;
(14) deciding the method of amortization of EJV company’s fixed assets
depreciation;
(15) deciding the maximum and minimum amount of EJV company’s circulating
capital;
(16) others;

For other matters, the method of majority and simple majority shall be adopted.

Article 16     The chairman of the board is the legal representative of the EJV
company. Should the chairman be unable to exercise he responsibilities for some
reasons, he shall authorize any other directors to represent the EJV company
temporarily.

5

--------------------------------------------------------------------------------

Article 17     The board of directors shall convene at least one meeting every
one year. The meeting shall be called and presided over by the chairman of the
board. The chairman may convene an interim meeting based on a proposal made by
more than one third of the total number of directors. Minutes of the meetings
shall be placed on file.

Chapter 8 Business Management Office

Article 18     The system of job responsibility of the general manager under the
board of directors is adopted by the EJV company. The EJV company shall
establish a management office which shall be responsible for its daily
management. The management office shall have one general manager, who shall be
recommended by party A and hired by the Board of Directors. The general
manager’s term of office is four year.

Article 19     The general manager shall be responsible to carry out the
decisions of the Board of Directors and organized the daily works on management
of the EJV company.

Article 20     In case of graft or serious dereliction of duty on the part of
the general manager and deputy general managers, the Board of Directors shall is
entitled to dismiss them at any time.

Chapter 9 Purchase of Equipment and Stock-In-Trade

Article 21     Under same conditions, the EJV company shall give first priority
to purchase required equipment, stock-in-trade, transportation and office
supplies or others in China.

Article 22     In case the EJV company entrusts Party B to purchase equipment on
overseas market, persons appointed by Party A shall be invited to take part in
the purchase.

Chapter 10 Labor Management

Article 23     Labor contract covering the recruitment, employment, dismissal
and resignation, wages, labor insurance, welfare, rewards, penalty and other
matters concerning the staff and the workers of the EJV company shall be drawn
up by the Board of Directors in accordance with the "Regulations of the People’s
Republic of China on labor Management in Equity Joint Ventures Enterprise" and
respectively conclude a labor contract by the EJV company.

Article 24     The appointment of senior administrative personnel recommended by
both parties, and their treatment, such as salaries, social insurance, welfare
and the standard of travel expenses, shall be decided by the Board of Directors.

6

--------------------------------------------------------------------------------

Chapter 11 Labor Union

Article 25     Staff and worker of the EJV company have the right to set up
labor union and carry on activities in accordance with the Labor Union Law of
the People’s Republic of China.

Article 26     Labor union is representatives of the interests of the staff and
workers and its tasks are: to protect the democratic right and material
interests of the staff and workers pursuant to the law; to help the EJV company
with the arrangement and rational use of welfare and bonus funds; to organize
political , professional, scientific and technical studies, carry out literary,
art and sports activities; and to educate staff and workers to observe labor
discipline and strive to fulfill the economic tasks of the enterprises.

Article 27     Labor union have the power to represent the staff and workers to
sign labor contracts with the EJV company and supervise the execution of these
contracts.

Article 28     Labor union representatives have the right to attend as nonvoting
members and to report the opinions and demands of staff and workers to meetings
of the Board of Directors held to discuss important issues such as development
plans, production and operational activities of the EJV company. Article 29 The
labor union shall take part in the mediation of disputes arising between the
staff and workers and the EJV company.

Article 30     The EJV company shall allot an amount of money totally 2% of all
the salaries of the staff and workers as labor union's funds which shall be used
by the labor union in accordance with the "Managerial Rules for the Labor Union
Funds" formulated by the All China Federation of Labor Union.

Chapter 12 Tax, Finance and Audit

Article 31     The EJV company shall pay tax subject to the Chinese relevant
laws and regulations.

Article 32     The EJV company shall pay income tax subject to the Individual
Income Tax Law of the People's Republic of China.

Article 33     The EJV company shall allocate reserve funds, bonuses and welfare
funds for staff and workers and expansion funds for the company according to Law
of the People’s Republic of China on Chinese-foreign Equity Joint Venture. Board
of Directors shall decide each year’s proportion of allocation, actual amount of
these three funds every year and the profit-distributable amount.

7

--------------------------------------------------------------------------------

Article 34     The fiscal year of the EJV company shall be calendar year from
January 1 to December 31. All vouchers, receipts, accounting statements and
reports, accounting books shall be written in Chinese. If such accounting books
were written in English, it shall have Chinese as explanation.

Article 35     Financial checking and examination of the EJV company shall be
conducted by an auditor registered in China and reports shall be submitted to
the Board of Directors and the general manager. If Party B desire to retain
overseas auditors to check and exam, Party A shall agree. All the expenditure
shall be borne by Party B.

Article 36     In the first three months of each fiscal year, the general
manager shall prepare previous year’s proposal regarding the disposal of
profits, and submit them to the Board of Directors for examination and approval.

Chapter 13 Duration of the EJV Company

Article 37     The duration of the EJV company is 30 years. The establishment of
the EJV company shall start form the date on which the business license of the
EJV company is issued. An application for the extension of the duration,
proposed by one party and unanimously approved by the Board of Directors, shall
be submitted to COFTEC or relevant authority six months prior to the expiry date
of the EJV company.

Chapter 14 The Disposal of Assets After the Expiration of the Duration

Article 38     Upon the expiration of the duration or termination before the
date of expiration of the EJV company, liquidation shall be carried out
according to the relevant law. The liquidated assets shall be distributed in
accordance with the proportion of investment contributed by both parties.

Chapter 15 The Amendment, Alteration and Discharge of the Contract

Article 39     The amendment of the contract or other appendixes shall come into
force only after the written agreement signed by Party A and Party B and
approved by the original examination and approval authority.

Article 40     In case of inability to fulfill the contract or to continue
operation due to heavy losses in successive years as a result of force majeure,
the duration of the EJV company and the contract shall be terminated before the
time of expiration after unanimously agree upon by the Board of Directors and
approved by the original examination and approval authority.

Article 41     If one party fails to fulfill the obligations of this contract,
the party shall be deemed as unilaterally terminates the contract. The other
party shall have the right to terminate the contract in accordance with the
provisions of the contract after approved by the original examination and
approval authority as well as to claim damages. If Party A and Party B agree to
operate business continuously, the breaching party shall take responsibility for
the loss of the EJV company.

8

--------------------------------------------------------------------------------

Chapter 16 Liabilities for Breach of Contract

Article 42     Should either Party A or Party B fails to pay on schedule the
contribution in accordance with the provisions defined in Chapter 5 of this
contract, the breaching party shall pay to the other party 1% of the
contribution starting from the first month after exceeding the time limit.
Should the breaching party fails to pay after 3 months, 1% of the contribution
shall be paid to other party, non-breaching party shall have the right to claim
damages to the breaching party in accordance with the stipulation in Article 43
of the contract.

Article 43     Should all or part of the contract and its appendices be unable
to be fulfilled owing to the fault of one party, the breaching party shall bear
the responsibilities thus caused. Should it be the fault of both parties, they
shall bear their respective responsibilities according to actual situation.

Chapter 17 Force Majeure

Article 44     Should either of parties to the contract be prevented from
executing the contract by force majeure, such as earthquake, typhoon, flood,
fire and war and other unforeseen events, and their happening and consequences
are unpreventable and unavoidable, the prevented party shall notify the other
party by cable without any delay, and within 15 days thereafter provide the
detailed information of the events and a valid document for evidence issued by
the relevant notary organization for explaining the reason of its inability to
execute or delay the execution of all or part of the contract. Both parties
shall, though consultations, decide whether to terminate the contract or to
exempt the part of obligations for implementation of the contract or whether to
delay the execution of the contract according to the effects of the events on
the performance of the contract.

Chapter 18 Governing Law

Article 45     The execution, validity, interpretation and settlement of the
dispute of this contract shall be governed by the related laws of the People’s
Republic of China.

Chapter 19 Settlement of Disputes



9

--------------------------------------------------------------------------------



Article 46     Any disputes arising from the execution of, or in connection with
the contract shall be settle through friendly consultations between both
parties. In case no settlement can be reached through consultations, the
disputes shall be submitted to the Shanghai Foreign Economic and Trade
Arbitration Commission of China for arbitration in accordance with its rules of
procedure. The arbitral award is final and binding upon both parties.

Article 47     During the arbitration, the contract shall be executed
continuously by both parties except for matter in disputes.

Chapter 20 Effectiveness and Miscellaneous

Article 48     The additional agreements are concluded according to the
principle set forth herein, including but not limited to articles of association
of the EJV company, construction agreement, technology transfer agreement, sales
agreement, all of such contracts and agreements are composes of this entire
contract.

Article 49     This contract and its appendices shall be effective on the date
of approval by COFTEC or relevant authority.

Party A: Shen Dehua Party B: BroadWebAsia, Inc     By: /s/ By: /s/     Date:
Date: January 30th, 2007

10

--------------------------------------------------------------------------------



Haolai BWA Computer Information
Technology (Shanghai ) Co. Ltd.

Joint Venture
Disposal Agreement on post-credit and debts



Between





Shanghai Haolai Computer Information Technology Co., Ltd And



BroadWebAsia, Inc.
 

11

--------------------------------------------------------------------------------

Parties of this agreement are as follows:

Party A: Shen Dehua
Nationality: China
Address: Room 402, No. 8, Lane 261, Guan Shengyuan Road, Shanghai, China
ID number: 310104195408264859

Party B: BroadWebAsia, Inc.
Nationality: USA
Registered address: 9255 Sunset Blvd., Suite 1010 Los Angeles, California 90025
USA
Registered number: 685749

WHEREAS,

Through the 2007 shareholders resolution (07 Guzi di 1 hao) of Shanghai Haolai
Computer Information Technology Co., Ltd, the Capital and Stock Expansion
Resolution was passed. The decision of disposal credit and debts of Haolai BWA
Computer Information Technology (Shanghai ) Co., Ltd by Party A and Party B is
as follow:

After February 1st, 2007, if any credit or debts was not paid off, the Party A
and Party B will have the rights to bear all the such credit and debts according
the share proportion set forth in "Capital and Stock Expansion Contract of
Haolai BWA Computer Information Technology (Shanghai ) Co., Ltd.".

Party A: Shen Dehua Party B: BroadWebAsia, Inc     By: /s/ By: /s/     Date:
Date: January 30th, 2007

12

--------------------------------------------------------------------------------

Memorandum

Shanghai Haolai Computer Information Technology Co., Ltd and BroadWebAsia, Inc.
desired to establish a joint venture company, which shall be registered in
Administrative Industrial and Commercial Bureau and approved by relevant
authority, in order to facilitate the registration and approval, both parties
herein reach an agreement that Shanghai Haolai Computer Information Technology
Co., Ltd takes responsibility of drafting all the application documents.
Therefore, both parties confirm as follow:

If such documents were not consistent with the Equity Acquisition Agreement
executed by Shanghai Haolai Computer Information Technology Co., Ltd and
BroadWebAsia, Inc, the Equity Acquisition Agreement will prevail. Shanghai
Haolai Computer Information Technology Co., Ltd is responsible for the
liabilities of all the credit and debts before the establishment of joint
venture company and BroadWebAsia, Inc accepts no responsibility for such credit
and debts.

Shanghai Haolai Computer Information Technology Co., Ltd (chops)

BroadWebAsia, Inc. (chops)

Date: January 30th, 2007

13

--------------------------------------------------------------------------------